/FILE~
       IN CLERKI OFFICI           "'-·
1UPREME COURT, 81'R1 Oil' WIIIIINQ'ftM
     DATE       DEC 1 1 2014 \

;;~·'

                IN THE SUPREME COURT OF THE STATE OF WASHINGTON

 CITY OF LAKEWOOD, A Municipal )
 Corporation of the State of Washington, )
                                         )       No. 89648-8
       Petitioner,                       )
                                         )
           v.                              )
                                           )     EnBanc
 DAVID KOENIG, individually,               )
                                           )
           Respondent.                     )     Filed     DEC 1 1 2014
                             ·-------)

           GONZALEZ, J.-Our Public Records Act (PRA), chapter 42.56 RCW, provides

 attorney fees to those who must resort to the courts to vindicate either their right to

 inspect public records or their right to receive a response to a records request. An

 agency violates a requestor's right to receive a response when it withholds or redacts

 public records without articulating a specific applicable exemption and providing a

 "brief explanation of how the exemption applies to the record withheld." RCW

 42.56.210(3). We are asked to decide whether the city of Lakewood's explanation for

 redacting driver's license numbers from records produced for David Koenig was

  inadequate and, if so, whether Koenig is entitled to attorney fees. We hold that the

  city's response was inadequate and Koenig is entitled to fees.
City of Lakewood v. Koenig, No. 89648-8


                                            FACTS

       In October 2007, Koenig requested three sets of records from the city of

Lakewood. He requested ( 1) records about the arrest and prosecution of a Lakewood

police detective in January 2005 for patronizing a prostitute; (2) records about a

November 2006 auto accident in the city of Fife, where a Fife police officer struck a

pedestrian with his patrol car and the Lakewood Police Department assisted with the

investigation; and (3) records about Tacoma police officer Michael Justice's 1998

arrest and subsequent prosecution on fourth degree assault charges.

       In November 2007, the city advised Koenig by letter that responsive records

were available for review and pickup. The city redacted, among other things, driver's

license numbers from various types of documents it produced. The city justified the

redaction of driver's license numbers by citation to statutes:

       Records pertaining to the arrest and prosecution of a Lakewood Police
       Detective on or around 1125/05

       [The detective's] Driver's License number has been redacted pursuant to RCW
       46.52.120 and RCW 46.52.130.



       Records Pertaining to Fife Collision.

       The City is making available the investigation about an auto accident that
       occurred in the City of Fife in November of2006. The City has redacted the
       dates of birth, driver's license numbers and social security numbers of ( 1) the
       involved officer; (2) the alleged victim; and (3) the listed eyewitnesses. These
       redactions are made pursuant to RCW 42.56.050, RCW 42.56.240, RCW
       46.52.120, and RCW 46.52.130.


                                            2
City ofLakewood v. Koenig, No. 89648-8




      Records Pertaining to the Arrest and Prosecution of Michael Justice .


      . . . The driver's license number of Michael Justice has been redacted pursuant
      to RCW 42.56.050, 46.52.120 and 46.52.130.


Clerk's Papers (CP) at 75-76. The city's letter advised Koenig: "[U]nless you have

notified the City- in writing- by the close ofbusiness on December 21, 2007, that its

response satisfies your requests, the City is prepared to take appropriate legal action to

determine that it has fully complied with each of these requests." !d. at 77.

       Koenig questioned the city's reliance on the statutes it cited. Among other

things, Koenig asked the city to specify which exemption it claimed under RCW

4·2.56.240 1 and to clarify whether the it was also claiming driver's license numbers

were exempt under the federal Driver's Privacy Protection Act of 1994 (FDPPA), 18

U.S.C. § 2721, and Reno v. Condon, 528 U.S. 141, 120 S. Ct. 666, 145 L. Ed. 2d 587

(2000). 2

       In a response letter dated February 25, 2008, the city supplemented the basis

for its redaction of driver's license numbers to include the FDPPA and Reno, 528 U.S.
1
  Former RCW 42.56.240 (2005), in effect at the time of the city's response, contained five
subsections. Seven subsections have since been added through numerous legislative
amendments, but none of the amendments have altered subsections (1)-(5). See LAWS OF 2013,
ch. 315, § 2, ch.190, § 7, ch. 183, § 1; LAWS OF2012, ch. 88, § 1; LAWS OF 2010, ch. 266, § 2,
ch. 182, § 5; LAWS OF 2008, ch. 276, § 202 (codified at RCW 42.56.240(6)-(12)),
2
  The city initiated suit while Koenig and the city were already engaged in pending litigation. In
that other case, the city also redacted driver's license numbers and eventually cited to the FDPPA
and former RCW 46.12.390 (2005).

                                                3
City ofLakewood v. Koenig, No. 89648-8


141. The city said that it redacted witness and victim dates of birth pursuant to RCW

42.56.240(2) because "the date of birth together with a name has the potential to link a

particular individual with a particular identity thus creating the potential to endanger

an individual's life, physical safety or property." CP at 87-88. But the city declined

to explain how RCW 42.56.240 .'or the other statutes it Cited applied to the driver's

license numbers: "Given what should be the s.elf-evident nature of redacting an

individual's driver's license number, we decline your invitation to provide further and

unnecessary explanation." Id. at 88. The city again warned it was "prepared to

prosecute a declaratory judgment action decreeing that it [had] fully complied with

[Koenig's] requests." Id. at 89 (citing Soter v. Cowles Publ'g Co., 162 Wash. 2d 716,

174 P.3d 60 (2007)). 3

       The city filed suit and moved for summary judgment. 4 Koenig filed a cross

motion for summary judgment and argued the city had not met its burden to show the

driver's license numbers were properly redacted under a specific exemption and the




3
  In Soter, 162 Wash. 2d at 757, we held that under RCW 42.56.540, an agency can seek a judicial
determiliation whether records are properly exempt, but "to impose the injunction [against
release of the records], the trial court must find that a specific exemption applies and that
disclosure would not be in the public interest and would substantially and irreparably damage a
person or a vital government interest."
4
  Even prior to the motions for summary judgment, the case went up on appeal. The first appeal
concerned the trial court's order to compel Koenig to respond to discovery requests from the
city. The Court of Appeals reversed the trial court in part, holding that the city could seek
discovery under the PRA but that its request in this instance was not reasonably calculated to
lead to the discovery of admissible evidence. City of Lakewood v, Koenig, 160 Wash. App. 883,
250 P.3d 113 (2011).


                                               4
City of Lakewood v. Koenig, No. 89648-8


city also violated the PRA by failing to explain why driver's license numbers are

exempt. Koenig argued he was entitled to attorney fees under RCW 42.56.550(4) for

the violation of the brief explanation requirement regardless of whether the numbers

were ruled exempt.

       The trial court granted the city's summary judgment motion, denied Koenig's

motion,·and ruled that Koenig's claim against the city for violating the PRA by failing

to provide a brief explanation was not a valid basis for liability. CP at 228-30 (Order

on Cross Motions for Summary Judgment). Koenig appealed on the brief explanation

issue. The Court of Appeals held the city violated the brief explanation requirement

and Koenig was entitled to attorney costs and fees. City of Lakewood v. Koenig, 176
Wash. App. 397, 309 P.3d 610 (2013). We granted the city's petition for review. City

ofLakewoodv. Koenig, 179 Wn.2d 1022,320 P.3d 719 (2014).

                                          ANALYSIS

       The primary purpose of the PRA is to provide broad access to public records to

ensure government accountability. Livingston v. Cedeno, 164 Wash. 2d 46, 52, 186 P.3d
1055 (2008). The legislature stated clearly that the people "do not give their public

servants the right to decide what is good for the people to know and what is not good

for them to know." LAWS OF 1992, ch. 139, § 2 (codified atRCW 42.56.030). The

PRA contains no general exemptions from disclosure to protect individual privacy or

vital government functions. Progressive Animal Welfare Soc. v. University of

Washington, 125 Wash. 2d 243, 258, 884 P.2d 592 (1994) (PAWS II) (citing In re

                                             5
City of Lakewood v. Koenig, No. 89648-8


Rosier, 105 Wash. 2d 606, 621, 717 P.2d 1353 (1986) (Anderson, J., dissenting in part,

concurring in part)). Rather, the legislature has crafted exemptions that are "narrowly

tailored to specific situations in which privacy rights or vital governmental interests

require protection." Resident Action Council v. Seattle Hous. Auth., 177 Wash. 2d 417,

434, 300 P.3d 376 (2013) (emphasis added). The PRA also provides that other

statutes can exempt information from the disclosure mandates of the PRA. RCW

42.56.070(1).

       Consistent with its purpose of disclosure, the PRA directs that its exemptions

must be narrowly construed, RCW 42.56.030, and that "an agency must produce

otherwise exempt records insofar as redaction renders any and all exemptions

inapplicable." Resident Action Council, 177 Wash. 2d at 433 (citing PAWS II, 125
Wash. 2d at 261); see RCW 42.56.210(1), .070. When an agency withholds or redacts

records, its response "shall include a statement of the specific exemption authorizing

the withholding of the record (or part) and a brief explanation of how the exemption

applies to the record withheld." RCW 42.56.210(3); see PAWS II, 125 Wash. 2d at 270.

The purpose of the requirement is to inform the requester why the documents are

being withheld and provide for meaningful judicial review of agency action. See

PAWS 11, 125 Wash. 2d at 270; Sanders v. State, 169 Wash. 2d 827, 846, 240 P.3d 120

(20 10) (noting that " [c] laimed exemptions cannot be vetted for validity if they are




                                             6
City of Lake-wood v. Koenig, No. 89648-8


unexplained"). 5

       The plain language ofRCW 42.56.210(3) and our cases interpreting it are clear

that an agency must identify '"with particularity'" the specific record or information

being withheld and the specific exemption authorizing the withholding. Rental Hous.

Ass'n ofPuget Soundv. City of Des Moines, 165 Wash. 2d 525,537-38, 199 P.3d 393

(2009) (emphasis added) (quoting PAWS II, 125 Wash. 2d at 271 ); see alsoPA WS II,
125 Wash. 2d at 271 n.l8. In Rental Housing, for example, we concluded the city did

not state a proper claim of exemption to trigger the PRA's one-year statute of

limitations where its response letter generally characterized withheld documents but

did not "specifically describ[ e] each withheld individual document and the basis for

withholding each document." 165 Wash. 2d at 529, 541. Additionally, the agency must

provide sufficient explanatory information for requestors to determine whether the

exemptions are properly invoked. Renta!Hous., 165 Wash. 2d at 539 (quoting WAC 44-
                    .                                          .
14-04004(4)(b)(ii)); see also Sanders, 169 Wash. 2d at 846.

       We find the city's response did not meet this standard. In its response to each

request, the city either failed to cite a specific exemption or failed to provide any



5 As a threshold matter, the city asks us to hold that Koenig waived any claim that it violated the
brief explanation requirement. We decline to do so. The city argues that Koenig limited the
issues before the trial court in his answer and that the trial court did not rule on the right to
receive a response. However, Koenig clearly argued in his summary judgment motion that the
city failed to provide an adequate explanation of claimed exemptions and asked for attorney fees.
The trial court expressly ruled that Koenig's brief explanation violation claim was not a basis for
liability.


                                                 7
City of Lakewood v. Koenig, No. 89648-8


explanation for how a cited "other" statute exemption applied to the redacted driver's

license numbers in the specific records produced. Consequently the burden was

shifted to the requester to sift through the statutes cited by the city and parse out

possible exemption claims. This was improper under the PRA.

       The level of detail necessary for a requestor to determine whether an exemption

is properly invoked will depend upon both the nature of the exemption and the nature

of the document or information. The majority of exemptions are categorical and

exempt "without limit a particular type of information or record." Resident Action

Council, 177 Wash. 2d at 434 (citing as an example RCW 42.56.230(5), which exempts

"debit card numbers"). Thus, when it is clear on the face of a record what type of

information has been redacted and that type of information is categorically exempt,

citing to a specific statutory provision may be sufficient. But for other exemptions,

including the "other" statute exemptions cited by the city here, additional explanation

is necessary to determine whether the exemption is properly invoked. See, e.g.,

Sanders, 169 Wash. 2d at 846 (finding agency's response insufficient when it claimed

the controversy exemption for numerous records without specifying details such as

the controversy to which each record was relevant).

       In response to the first request, the city redacted a detective's driver's license

number from what appear to be a municipal court docket and a citation notice issued

to a Lakewood police detective for patronizing a prostitute. The city stated that the

number was redacted pursuant to RCW 46.52.120 and .130, provisions outside the

                                             8
City ofLakewood v. Koenig, No. 89648-8


PRA that provide for the confidentiality of an individual's driving record kept by the

department of motor vehicles but provide that the department may furnish the abstract

of a person's driving record to certain entities under certain circumstances. While it

may be that information is still protected once it is given to other goverrunent

agencies, this is not obvious from the face of either statute. The city declined

Koenig's request for an explanation and failed to provide any information that would

link RCW 46.52.120 and .130 to the specific driver's license numbers redacted in

each record held by the city. This explanation would be necessary to evaluate the

city's claim for validity.

       In response to Koenig's second request, the city redacted the driver's license

numbers of the detective, the victim, and witnesses from what appear to be a police

repmi, a traffic collision report, and a handwritten note. The city plainly violated the

PRA because it failed to identify a "specific exemption" authorizing redaction as

required by RCW 42.56.210(3). The city simply cited to the PRA provision that

defines privacy, RCW 42.56.050, and to RCW 42.56.240 (2005), which included a

number of exemptions. Among other things, .240 exempted "investigative records"

disclosure ofwhich would violate privacy, RCW 42.56.240(1), and identifying

information about victims and witnesses that would jeopardize their life, safety, or

property, RCW 42.56.240(2). The city later clarified its response as it related to the

dates of birth of witnesses and victims, claiming that information was exempt

pursuant to RCW 42.56.240(2), but the city did not specify whether it also intended to

                                            9
City of Lakewood v. Koenig, No. 89648-8


claim a specific exemption under .240 for driver's license numbers. The city repeated

its citations to RCW 46.52.120 and .130 without explaining how they apply.

       In response to the third request, the city redacted a police officer's driver's

license number from what appears to be a docket and repeated its citations to RCW

46.52.120, .130, and .050 without explanation.

       The city augmented its response to include a claim of exemption under the

FDPPA. However, the city failed to explain the source ofthe driver's license

numbers in each record, which is necessary for a requester to make a threshold

determination about whether the federal law applies.

       Koenig asks us to construe Sanders, 169 Wash. 2d 827, as requiring a correct

response to a records request. But our inquiry under the facts presented here does not

tum on whether the explanation was correct, but rather on whether it provided

sufficient explanatory information for requestors to determine whether the exemptions

were properly invoked. It did not; the city's responses either failed to cite a specific

exemption or failed to provide any explanation for how a cited "other" statute

exemption applied to the redacted driver's license numbers in the specific records

produced.

       Because the city's response did not meet the requirements of the PRA, we hold

that Koenig is entitled to attorney fees. The plain language of the PRA provides that

costs and reasonable attorney fees shall be awarded to a requester for vindicating "the



                                             10
City ofLakewood v. Koenig, No. 89648-8


right to receive a response." RCW 42.56.550(4). 6 In Sanders, we rejected the State's

argun:ient that the only remedy for the State's insufficient withholding index was to

compel an explanation of the exemptions. 169 Wash. 2d at 847. We found that

interpretation ofRCW 42.56.550(4) would contravene the PRA's purpose because an

agency would have "no incentive to explain its exemptions at the outset" and "[t]his

forces requestors to resort to litigation, while allowing the agency to escape sanction

of any kind." Id. (citing Spokane Research & Def Fundv. City ofSpokane, 155
Wash. 2d 89,   103~04,   117 P.3d 1117 (2005)). We decline to depart from Sanders.

       Moreover, under Yakima County v. Yakima Herald-Republic, 170 Wash. 2d 775,

809-10,246 P.3d 768 (2011), attorney fees are available for a violation ofthe right to

reId. at 781-82. In addition to

intervening in the criminal case and challenging the court's order sealing attorney




6
  RCW 42.56.550(4) was amended in 2011 to remove the mandatory minimum daily penalty for
a violation of a citizen's right to inspect or copy public records, LAWS OF 2011, ch. 273, § 1, but
that portion of the provision is not at issue here. The relevant portion reads:

       Any person who prevails against an agency in any action in the courts seeking the right to
       inspect or copy any public record or the right to receive a response to a public record
       request within a reasonable amount of time shall be awarded all costs, including
       reasonable attorney fees, incurred in connection with such legal action.

!d.



                                                 11
City ofLakewood v. Koenig, No. 89648-8


billing records, the newspaper also filed a public records request with the county for

all records of public funds spent for the defense. Id. at 783-85. We concluded billing

records held by nonjudicial entities were subject to disclos-ure, and we remanded for a

determination about whether nonjudicial entities actually held any. !d. at 805-08.

Thus, while we declined penalties as premature, we awarded costs and reasonable

attorney fees to the newspaper because the county's equivocal response violated the

brief explanation requirement. !d. at 809. The same principles apply here.

       Accordingly, Koenig is entitled to an award of reasonable attorney fees,

including fees on appeal, pursuant to RCW 42.56.550( 4) and RAP 18.1. 7


----·---·----
7
 The city's petition for review and supplemental brief ask us to hold that driver's license
numbers are exempt under the PRA. City ofLakewood's Pet. for Review at 4, 16-20; Suppl. Br.
of Pet'r at 15-18. We decline to reach this issue because it is not properly before us and because
we do not have briefing from all the stakeholders who might have valuable insight into the issue.
We note that there is tension between the PRA's mandate of disclosure and the efforts of
agencies to protect personal identifying information, the disclosure of which can put citizens at
risk for identity theft and other problems. As the Court of Appeals aptly noted:

               The PRA exists to ensure government transparency and accountability. RCW
       42.56.030. Allowing the release of a private citizen's personal identifying information
       exposes private citizens to the risk of harm such as identity theft without furthering this
       purpose. See Tacoma Pub. Library [v. Woessner,] 90 Wn. App. [205,] 221-22[, 951 P.2d
       357, 972 P.2d 932 (1998)] (disclosure of personal identifying information can be highly
       offensive because it "could lead to public scrutiny of individuals concerning information
       unrelated to any governmental operation"). The legislature has expressed obvious
       concern over the release of personal identifying information and recognized that the
       release of personal identifying information serves no legitimate purpose under the PRA.
       Accordingly, we believe that the failure to include an express PRA exemption that
       impedes the crime of identity theft and protects the release of personal identifying
       information appears to be an unfortunate oversight, but that it is up to the legislature, not
       the courts, to address.

Koenig, 176 Wash. App. at 404 n.3.


                                                 12
City of Lakewood v. Koenig, No.   89648~8




                                            CONCLUSION

       Some records are exempt from disclosure under the PRA. Agencies

withholding or redacting records must identify the specific exemptions they believe

apply and provide a brief explanation as to why. We hold that the city of Lakewood

violated this requirement and that Koenig is entitled to attorney costs and fees for

vindicating his right to receive a response. We remand to the trial court for entry of

an attorney fee award in accordance with this opinion.




                                                13
City ofLakewood v. Koenig, No. 89648-8




WE CONCUR:




                                         14
City of Lakewood v. Koenig




                                         No. 89648-8


       MADSEN, C.J. (dissenting)-The Public Records Act (PRA) grants costs and

reasonable attorney fees for vindicating the "right to receive a response to a public record

request within a reasonable time." RCW 42.56.550(4). The plain language of the statute

simply entitles a person to receive a timely answer. Although we have interpreted

"response" to include the right to receive a "brief explanation," Sanders v. State, 169

Wash. 2d 827, 848,240 PJd 120 (2010), the majority now expands "brief explanation" to

mean that an agency must correctly justify its response when it redacts or withholds a

document. The PRA does not support this result.

                                          Discussion

       The city stated that it redacted driver's license numbers from the documents it

intended to provide and then cited to   sp~cific   statutes that it claimed supported the

redactions. The majority holds this response insufficient because it cannot determine if

the cited statutes actually support the redactions. Majority at 9. In other words, the

majority holds the city's response insufficient because it cannot tell if the city is right. !d.
No. 89648-8
Madsen, C.J., idissenting


The PRA, however, merely requires that the agency provide a "response," not a correct

explanation. RCW 42.56.550(4), .210(3).

      The agency fulfilled its obligation to provide a brief explanation. In Sanders, we

held the State's response insufficient when it withheld entire documents and claimed

work product privilege under the PRA's controversy exemption. 169 Wash. 2d at 847. We

held the response insufficient because the State failed to give necessary information about

what the records contained to evaluate the claim, including what controversy the records

related to. ld. Essentially, the State explained why it withheld information-the

controversy exemption-but failed to explain what information it actually withheld. See

id. at 83 7, 846 (characterizing lack of details as merely identifying that a document

exists). Here, unlike the State in Sanders, the city explained what information it actually

withheld-driver's license numbers-and it explained why-the cited statutes. The

requester in this case, unlike the requester in Sanders, can evaluate the exemptions and

determine for himself the validity of the agency's action. Whether the city validly

withheld the driver's license numbers, however, is a separate issue.

       Although the majority denies that a brief explanation must contain a correct

response, the rule it articulates has this result. The majority states that the agency must

provide explanatory information sufficient "to determine whether the exemptions are

properly invoked." Majority at 7 (citing Rental Hous. Ass 'n ofPuget Sound v. City of

Des Moines, 165 Wash. 2d 525, 539, 199 P.3d 393 (2009)). In other words, the sufficiency

of a brief explanation now depends on whether the response allows the requester or a



                                              2
No. 89648-8
Madsen, C.J., dissenting


court to determine that the agency invoked the correct exemption. In Rental Housing, we

described the brief explanation as '"enough information for a requestor to make a

threshold determination of whether the claimed exemption is proper."' 165 Wash. 2d at 539

(quoting WAC 44-14-04004(4)(b)(ii)). The majority transformed a threshold

determination into an ultimate determination. So instead of providing enough

information for the requester to make an initial determination about the appropriateness

of the exemption, the agency must now provide enough information to prove it is right.

       The PRA does not put this burden on agencies, and neither should this court.

When a requester doubts the validity of an agency's claimed exemption, the PRA directs

the requester to seek clarification from the attorney general, not the agency. The PRA

provides:

       Whenever a state agency concludes that a public record is exempt from
       disclosure and denies a person opportunity to inspect or copy a public
       record for that reason, the person may request the attorney general to
       review the matter. The attorney general shall provide the person with his or
       her written opinion on whether the record is exempt.

RCW 42.56.530.

       The PRA already provides attorney fees when an agency wrongly withholds

records. RCW 42.56.550(4). Under the majority, an agency must now pay attorney fees

if it wrongly withhold records or if it correctly withholds records but fails to provide a

correct explanation. I do not find this correct-explanation requirement in the statute, and

I do not believe that we should create one. Instead, if the agency has failed to identify a

record at all or has failed to either release a record or give its reason for withholding,



                                               3
No. 89648-8
Madsen, C.J., dissenting


whether correct or incorrect, then attorney fees may be warranted. But where the agency

has identified the records and given its reason for redacting or withholding the record, no

attorney fees are independently warranted. Therefore, I dissent.




                                              4
                           •   ,,   1




No. 89648-8
Madsen, C.J., dissenting




                                    ~dr/ftM)l
                                    l-ztM~t         ,q..
                                        rlitr;f?;
                                             ''




                                    5